Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 1 of 8
Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 2 of 8
Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 3 of 8
Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 4 of 8
Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 5 of 8
Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 6 of 8
Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 7 of 8
   Case 1:18-cv-11072-GHW-RWL Document 275 Filed 02/22/20 Page 8 of 8




                          LIST OF CITED DOCUMENTS
  IN THE DECLARATION OF ASSEN NEDYALKOV YORDANOV ATANASSOV

EXHIBIT NO.   DOCUMENT

Exhibit 1     US Ambassador Report to MRF on July 7,2005

Exhibit 2     US Ambassador Report to Bulgarian Banks on December 11, 2006

Exhibit 3     US Ambassador Report to Peevski and MFR on January 10.2008

Exhibit 4     Table showing BH Air shareholders

Exhibit 5     BNB's Supervision Report on FIB 2012 Excerpts

Attach A      CV of Assen Yordanov
